                                                Entered on Docket
                                                April 01, 2021
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1                                                 Signed and Filed: April 1, 2021

 2
 3
 4
                                                  ________________________________________
 5                                                DENNIS MONTALI
                                                  U.S. Bankruptcy Judge
 6
 7                          UNITED STATES BANKRUPTCY COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                  )    Bankruptcy Case No. 19-10573-DM
10                                          )
     MYRIAN Y. MCINTOSH,                    )    Chapter 13
11                                          )
                                            )
12
                       Debtor.              )
13                                          )
                                            )    Adversary Case No. 19-01033-DM
14   MYRIAN Y. MCINTOSH,                    )
                                            )
15
                       Plaintiff,           )    Date: March 11, 2021
16                                          )    Time: 9:00 AM
     v.                                     )    Trial via Zoom Webinar
17                                          )
     THOMAS A. MOORE AND ROOSEVELT          )
18   LAW CENTER PC,                         )
                                            )
19                                          )
                       Defendants.
20                                          )

21
22                     MEMORANDUM DECISION FOLLOWING TRIAL

23   I.      INTRODUCTION

24           On March 11, 2021 the court conducted a trial in this

25   adversary proceeding on the seventh cause of action, a claim of

26   legal malpractice, against defendants Thomas A. Moore and

27
28

                                            -1-

     Case: 19-01033   Doc# 102   Filed: 04/01/21     Entered: 04/01/21 14:17:54      Page 1 of
                                             16
 1   Roosevelt Law Center PC (collectively “Moore”).1                Plaintiff

 2   Myrian Y. McIntosh (“McIntosh”) appeared through counsel;

 3   defendant Moore appeared on his own behalf and on behalf of

 4   Roosevelt Law Center PC.

 5         After oral argument on March 16, 2021, the court took the

 6   matter under advisement.

 7         For the reasons explained below, the court concludes that

 8   Moore is not liable to McIntosh for legal malpractice or any

 9   other theory advanced by her.          Accordingly, the court will enter

10   judgment in favor of Moore, determining that McIntosh takes

11   nothing by her complaint.

12   II.   FACTS2

13         In September, 2017, McIntosh was experiencing financial

14   problems and sought a loan modification from her mortgage

15   lender, Wells Fargo Home Mortgage (“Wells Fargo”).                She needed

16   help regarding the secured debt on her home in American Canyon,

17   California (the “Property.”)

18         Previously McIntosh had experience with loan modifications;

19   this time she sought help via an online search that led her to

20   Moore.   Over the course of her dealings with Moore, McIntosh had

21   minimal contacts with him personally.             This may be a function of

22   searching for and selecting a counsel who is hundreds of miles

23
     1   The complaint as filed on September 12, 2019 named several
24   defendants in addition to Moore and asserted six other claims
25   for relief against various of those defendants. During
     pretrial, the other defendants were dropped from this case,
26   leaving only Moore to defend the seventh cause of action.
27   2   The following discussion constitutes the court's findings of
28   fact and conclusions of law. Fed. R. Bankr. P. 7052(a).

                                            -2-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 2 of
                                             16
 1   away and only deals with clients by telephone or video

 2   conference and also who conducts his law practice largely

 3   through non-lawyer staff.        It is regrettable that the time has

 4   passed when lawyers met their clients in person and discussed

 5   their situation in great detail.              Notwithstanding that new legal

 6   world, McIntosh chose to select her counsel that way and to cast

 7   her fate with Moore to attempt to modify her mortgage and later

 8   to restructure her affairs through bankruptcy.

 9        She entered into an Engagement Agreement and related

10   documentation (Exhibit 1).         That agreement includes a lengthy

11   explanation of Moore’s mortgage loan modification program,

12   including the borrower’s (McIntosh) authorization to Moore and

13   his staff, recitals of the borrower’s Delinquency

14   Responsibility, and numerous provisions dealing with the

15   expectations of the parties, ongoing obligations, payment

16   provisions, dispute resolution and limitation of damages terms,

17   among others.     Of note is the Basic Outline of the Program

18   (Exhibit 1, Page 3 of 14).         In that portion McIntosh confirmed

19   that she was retaining Moore to prepare documentation and

20   negotiate with mortgage lenders, etc.              One recital is that

21   “[Moore] will try to perform one or more of the following: A.

22   reduction in interest rate; B. reduction in the term of a loan

23   or principal balance; C. waiver of late charges; D. short

24   sale. . . .”

25        A provision of Exhibit 1 required McIntosh to set aside

26   $4,500 “in whole or milestone scheduled increments” to be held

27   in one of Moore’s sub-accounts with Bank of America, which

28

                                            -3-

     Case: 19-01033   Doc# 102   Filed: 04/01/21    Entered: 04/01/21 14:17:54   Page 3 of
                                             16
 1   “account will be designated specially for future payment of

 2   [Moore’s] legal service cost” when the case is resolved.

 3        McIntosh’s counsel attempted to characterize some of the

 4   payments made to Moore shortly after that as on account of the

 5   loan modification proposal, thus violating California law

 6   prohibiting persons such as Moore from receiving a fee for loan

 7   modification services before a modification is obtained. The

 8   record is clear, however, that no money was paid to Moore for

 9   the services contemplated in Exhibit 1.

10        Notwithstanding the reference to a “short sale” in the

11   documents, McIntosh’s testimony was unequivocable that at the

12   time she engaged Moore she had no intention or desire to sell

13   the Property, whether by short sale or otherwise.

14        The first attempted loan modification through Moore was

15   unsuccessful.     On November 28, 2017, by letter to Moore (Exhibit

16   5), Wells Fargo denied McIntosh’s application for a loan

17   modification and included a provision in the denial that it was

18   able to approve her for a short sale3.             The same letter goes on

19   to state that:

20           “A short sale allows you to sell the [Property] at a
21           price less than the amount needed to pay the
             mortgage in full. What this means for you:
22
                You may be able to sell your home for less than
23               you owe on your mortgage.
24
25   3
         The second paragraph of the denial states:
26           “We’re able to approve you for a short sale. We
             recognize that this may be a different outcome than
27           the one you requested. Please contact us so that
28           we can help you understand the possible benefit of
             a short sale.”
                                     -4-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 4 of
                                             16
                You may be able to avoid foreclosure.
 1
                You may be released from your obligation to repay
 2               the mortgage balance.

 3           Be sure to speak with your tax and legal advisor
             about the implications of a short sale.”
 4
 5        The record is also clear that notwithstanding this

 6   written proposal, neither Moore nor his staff discussed

 7   with McIntosh the possibility of a short sale at the time

 8   of the denial.     In fact, there is no evidence Moore even

 9   provided Exhibit 5 to McIntosh until much later.                This lack

10   of a discussion of the possibility of a short sale is

11   consistent with McIntosh’s repeated desire to keep the

12   Property.   While it might have been preferrable that Moore

13   had taken the time to discuss with her the pros and cons of

14   short sales, or regular sales for that matter, the fact

15   that he did not do so does not constitute legal malpractice

16   regardless of what one may think of the professionalism, or

17   lack thereof, that his conduct and inattention suggests.

18        Consistent with McIntosh’s desire to retain the Property,

19   she entered into a Law Firm Homeowner Agreement (Exhibit 2)

20   dated December 21, 2017.        Similar to the Engagement Agreement

21   entered into September, Exhibit 2 is lengthy and includes

22   similar provisions dealing with delinquency responsibility, the

23   requirement for a retainer fee to be paid, the scope of legal

24   services to be rendered and numerous inclusions and exclusions

25   of what Moore and his law firm would be doing (or not doing) on

26   account of the anticipated McIntosh bankruptcy.                Of note are two

27   provisions in that agreement.          First, in para. 3, the agreement

28   is called “Bankruptcy Retainer Agreement.”              Then in sub-

                                            -5-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 5 of
                                             16
 1   paragraph K, specifically excluded unless the subject of a

 2   separate written request or Retainer Agreement, is a “motion to

 3   impose or extend the bankruptcy stay.”

 4        Then, in para. 16, Arbitration of Disputes, the parties

 5   agreed that any claim or dispute, including professional

 6   negligence and malpractice, shall be resolved through binding

 7   arbitration4.

 8        In anticipation her filing Chapter 13, McIntosh made three

 9   payments to Moore as follows: $3,550 on December 6, 2017; $500

10   on December 12, 2017; $900 on January 2, 2018.               Those payments

11   are consistent with and precisely as contemplated on page 4 of

12   Exhibit 2.   With Moore’s assistance, McIntosh filed her first

13   bankruptcy case on January 17, 2018 (Case No. 18-10023-DM-13)

14   (“First Case”).

15        The court confirmed McIntosh’s chapter 13 plan in the First

16   Case on September 18, 2018 (Dkt. No. 33).              Consistent with the

17   court’s normal practice, on September 18, 2018 (Dkt. No. 33) the

18   court issued its Order Confirming Chapter 13 Plan.                In that

19   order it approved and allowed Moore attorney’s fees in the sum

20   of $4,610.   That order was not objected to nor appealed and it

21   is now final.     Regardless of McIntosh’s frustration and

22   complaints about Moore, particularly in connection with the

23   Second Case, there has been no challenge to the services

24   rendered by Moore in the First Case nor any attempt to recover

25   any of the fees paid on an account of those services.

26
27   4
          Moore did not raise either of these provisions in defending
28   this adversary proceeding so they are both waived.

                                            -6-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 6 of
                                             16
 1           Only two months after confirmation, McIntosh failed to file

 2   the required documents stating that she had made post-petition

 3   payments to Wells Fargo.        The court dismissed the First Case on

 4   December 18, 2018.     It is hard to imagine why Moore did not

 5   discuss with McIntosh her options, including filing a post-

 6   confirmation motion to defer the prior payment defaults.                   Again,

 7   regardless of what one may think of what Moore, a bankruptcy

 8   specialist, might or should have done, there is no expert

 9   testimony that he committed legal malpractice or that McIntosh

10   suffered compensable damages as a result.

11           Although Moore continued in active negotiation with Wells

12   Fargo to obtain a modification of McIntosh’s loan, McIntosh

13   signed Exhibit 3 on December 21, 2017.             It appears to be

14   identical to Exhibit 2 other than the date and the amounts she

15   paid Moore for the Second Case.          Those later payments were as

16   follows: $2,350 on January 11, 2019; $550 on January 28, 2019;

17   $800 on February 8, 2019.        McIntosh filed her second bankruptcy

18   case (Case No. 19-10119-DM-13) (“Second Case”) on February 25,

19   2019.

20           Because the First Case had been dismissed within the year

21   of the filing of the Second Case, Bankruptcy Code section

22   362(c)(3) came into play.5        Pursuant to that section, the

23   automatic stay that protected McIntosh in the Second Case would

24   only last thirty days unless extended.             Thus, there was no

25
26
     5
        Unless otherwise indicated, all chapter, section and rule
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
28   and to the Federal Rules of Bankruptcy Procedure, Rules 1001-
     9037.
                                    -7-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 7 of
                                             16
 1   automatic stay in effect in the Second Case after March 26,

 2   2019.

 3           The thrust of this lawsuit, at least from the outset, is

 4   that somehow Moore committed legal malpractice by not attempting

 5   to extend the automatic stay.          This is McIntosh’s principal

 6   theory of Moore’s culpability notwithstanding the inescapable

 7   fact that McIntosh’s personal and financial situation offered no

 8   assurances that such an attempt would have been successful6.                   The

 9   same is true of the conduct complained of in paragraph 92 of the

10   seventh cause of action (“upon advice of [Moore]” McIntosh

11   dismissed the First Case or paragraphs 93-94, regarding the

12   court’s Mortgage Modification Mediation Program (“MMMP”) or the

13   McIntosh might have considered a motion to incur debt

14   (presumably to deal with her car payment defaults).

15           On February 26, 2019, Wells Fargo (though its servicer,

16   Selene Finance, LP (“Selene”), again denied McIntosh’s loan

17   modification request (Exhibit 6).             Again, she was told that she

18   was eligible for a short sale although this time the denial did

19   not include the extensive documentation for such a short sale

20   that was included in Exhibit 5.          Selene identified two loss

21   mitigation programs for which McIntosh had been evaluated.

22   Before setting forth the options of “short sale” or “deed-in-

23   lieu”, for both of which she was “Eligible”, Selene stated:

24   “Estimated Value: $675,000.00” of the Property.

25           Selene did not provide a basis for its statement as to the

26   value of the Property, nor authenticate such a value in any way.

27
28
     6
        Moore did not invoke the provisions of para. 3K of Exhibit 2
     on this issue.
                                    -8-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 8 of
                                             16
 1   At trial, McIntosh did not express any opinion as to the value

 2   of the Property as of the date of the modification denial or the

 3   later foreclosure date.

 4        Remarkably Moore and his legal assistant primarily assigned

 5   to McIntosh’s case did not advise her of the second denial and

 6   instead led her to believe that negotiations were continuing.

 7        Only three months later, the chapter 13 trustee filed a

 8   motion to dismiss the Second Case because of plan payment

 9   defaults and other reasons.         The court dismissed the Second Case

10   prior to confirmation on May 23, 2019.             As a consequence of the

11   dismissal, any extension of the automatic stay during the Second

12   Case would have expired.        In retrospect the fact that Moore did

13   not seek to extend the automatic stay in the Second Case is of

14   no moment because such an extension, if granted, would only have

15   lasted approximately two months and there is no evidence in the

16   record to suggest that Selene, Wells Fargo or anyone else

17   performed any act that would have violated the stay during that

18   period if there had been a stay in effect.

19        Since McIntosh’s chapter 13 plan was not confirmed in the

20   Second Case, there was no corresponding order approving his

21   attorney’s fees.     Thus the $3,700 paid to him in January and

22   February 2019 had never been revisited.             The court takes no

23   position on whether McIntosh could have, or now may, seek to

24   recover any or all of those fees on any theory other than legal

25   malpractice.

26        About two weeks later, McIntosh paid $1,500 to Moore to

27   prepare a third bankruptcy case on her behalf.               Nothing further

28   came of that arrangement and she had no further dealings with

                                            -9-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 9 of
                                             16
 1   Moore.   She filed chapter 13 a third time (“Third Case”) on

 2   August 2, 2019, this time through present counsel who continues

 3   to represent her in the Third Case and represented her at trial

 4   in this adversary proceeding.

 5         On the same day, Wells Fargo foreclosed on the Property.

 6   Following foreclosure, it returned to McIntosh surplus funds in

 7   an amount unclear to the court but between just over $20,000 and

 8   just over $50,000.

 9   III. DISCUSSION

10         In their trial briefs both sides set forth familiar legal

11   principles to apply.        The decision in this case depends on the

12   facts proven at trial.        If there is a subsequent review of this

13   decision, those facts will be assessed under the clearly

14   erroneous rule, and the legal conclusions examined de novo.

15   There is no point in repeating them here.

16         In the single claim against Moore, McIntosh alleges that

17   “upon advice of [Moore]” she lost her automatic stay protection

18   in order to purchase a car (¶ 92).            She also alleges that Moore

19   had an obligation to inform her of her right to participate in

20   the court’s mediation program (¶ 93), that a motion to incur

21   debt “would have ensured that the bankruptcy stay remain in

22   place protecting [McIntosh’s] property” (¶ 94).                And that upon

23   the filing of the Second Case, Moore failed to seek to extend

24   the stay (¶¶ 95-100).

25         Days before trial, counsel for McIntosh sought to amend the

26   complaint, apparently as a result of new claims based upon late

27   disclosure of the two loan modification denials (Exhibits 5 and

28                                          -10-



     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 10 of
                                              16
 1   6) and the “discovery” that Moore’s legal assistant had secured

 2   an oral stay of foreclosure from Wells Fargo and in denying such

 3   a loan modification, had offered a short sale as an option7.                     For

 4   the same reason, she again faulted Moore for discounting the

 5   need for McIntosh attempting to invoke the MMMP.                  These and

 6   other revelations led counsel to argue that McIntosh had

 7   improperly paid Moore in December 2017 for improper modification

 8   payments (proven to be incorrect by the uncontroverted evidence)

 9   and that based upon such conduct there were various violations

10   of California’s unfair competition law and conduct amounting to

11   fraud, intentional misrepresentation, unjust enrichment and

12   breach of contract.         In making that last minute request over

13   Moore’s vehement opposition, McIntosh’s counsel proposed moving

14   forward on schedule and said she would “seek to have her claims

15   amended to conform with the proof”, offering Moore an

16   opportunity for more time so that he could build his defense.

17   Moore resisted that request and insisted that the matter go to

18   trial.

19         The best that can be said of this 11th hour strategy is

20   that it was hopeless.        First, Exhibits 5 and 6 were made

21   available to counsel weeks before trial.               Second, McIntosh’s

22   expert had expressed no opinions about the theories being

23   advanced.    Third, allowing trial counsel to present new theories

24   of liability only days before trial is inherently unfair to the

25   defense.    Finally, counsel’s novel theory that she was entitled

26   to some sort of a post-trial prove-up hearing to establish

27
28
     7
        Note the irony that a voluntary stay of foreclosure is just as
     good as an extension of the automatic stay of foreclosure.
                                    -11-

     Case: 19-01033   Doc# 102    Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 11 of
                                               16
 1   damages suffered by McIntosh is not recognized by the court nor

 2   apparently even by counsel, who cited no authority for that

 3   proposition.

 4         The argument is somewhat moot in any event because at

 5   trial, McIntosh did not offer any persuasive and admissible

 6   evidence that Moore had violated California law or engaged in

 7   any intentional fraud or misrepresentation.                Accordingly, the

 8   court finds no proof of any fact established at trial that could

 9   support a conforming amendment of the pleadings.

10         The parties submitted competing expert reports.                  McIntosh

11   relied on the written opinion of her expert, Helen Ryan Frazer,

12   a member of the California bar since 1980 who has served as a

13   chapter 7 trustee in the Central District of California since

14   1995 and who has been certified as a legal specialist in the

15   area of bankruptcy.         In disclosing her expertise, Ms. Frazer

16   identified her assignment in a summary of her opinions:

17            7. I have been engaged by the Plaintiff, Ms.
18            Mcintosh to provide my expert testimony in her
              adversary proceeding regarding my opinion as to
19            whether the Defendants’ professional behavior
              towards Ms. Mcintosh met the required standard of
20            care of (sic) licensed California attorney when
              dealing with any chapter 13 client, but
21
              especially where that chapter 13 client has one
22            case dismissal within the 6 months of filing a
              second case.
23
     See Exhibit 1, Plaintiff’s Expert Report by Helen R. Frazer,
24
     Esq. (Dkt. No. 76, ECF Page 10 of 11).
25
           Ms. Frazer sets forth fairly recognizable statements as to
26
     the standard of care pertaining to an attorney as a fiduciary,
27
     causes of action for breach of fiduciary duty, and obligations
28

                                             -12-

     Case: 19-01033   Doc# 102    Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 12 of
                                               16
 1   of California Rule of Professional Conduct 3-110.                 She finds

 2   fault with Moore “to have simply allowed the [First Case] to be

 3   dismissed at all.”      There is no evidence that would support a

 4   finding that Moore caused that case to be dismissed as the

 5   record is clear why it was dismissed.             Further, McIntosh

 6   conceded that even if she had known that she needed to file

 7   declarations of post-confirmation payments, she would not have

 8   been able to do so because she was delinquent in her payments.

 9         In connection with the Second Case, Ms. Frazer correctly

10   identified the provisions of sub-para 3K of Exhibit 2, carving

11   out a duty to seek to extend the stay.              She opines that the

12   services to be rendered “must necessarily include a motion to

13   extend the automatic stay,” without explaining the

14   inconsistency.     She makes no casual connection between the

15   ultimate foreclosure of the Property in August, nearly three

16   months after the Second Case was dismissed.               The most glaring

17   deficiency of Ms. Frazer’s opinion, however, is that she does

18   not quantify in any amount whatever damages flowed from Moore’s

19   professional failures she has identified.               Absent any measurable

20   damages, Ms. Frazer’s general criticism of Moore’s a failure to

21   “provide knowledgeable and informed representation” does not

22   support a finding that that conduct led to the loss of the

23   Property or makes Moore liable for legal malpractice.

24         Moore identified as his expert, John H. Bauer.                  Mr. Bauer

25   also identified his assignment, namely to render an expert

26   opinion on Moore’s potential liability for legal malpractice in

27   connection with the First Case and the Second Case and whether

28   his conduct was the proximate cause of foreclosure of the

                                            -13-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 13 of
                                              16
 1   Property on August 2, 2019.         He set forth his qualifications in

 2   a professional curriculum vitae (which the court accepts) and

 3   persuasively opines that there was no breach of duty of care

 4   towards McIntosh by Moore as alleged in paragraphs 92 through

 5   100 of the complaint.       He concludes, as does the court, that the

 6   underlying problem in this case was McIntosh’s “personal

 7   economics and inability to perform the chapter 13 plan” , not

 8   conduct of Moore in either bankruptcy case.

 9         He further opines, and the court concludes:

10             “My review of the file shows no evidence which
11             would lead me to reasonably believe that any
               failure on Moore’s part in either bankruptcy was
12             the proximate cause of Plaintiff’s later,
               ultimate foreclosure.”
13
     See Expert Report, Dkt. No. 75-1, ECF Page 17 of 64.
14
           Mr. Bauer concludes his expert opinion by commenting on
15
     McIntosh’s complaint and his own views about what might have
16
     happened after Moore was discharged.             Those observations are
17
     beyond his assignment and have not been considered by the court
18
     in reaching its decision.         What might have happened and what did
19
     happen in preparation of the Third Case is irrelevant to the
20
     issues presented to the court.
21
     IV.   CONCLUSION
22
           The court regrets McIntosh’s loss of the Property and all
23
     of the financial difficulties she has experienced.                 The court
24
     rejects, however, the theory of her case that she can blame her
25
     prior counsel under myriad theories and criticisms, all bundled
26
     up into a very serious charge of legal malpractice.                 For the
27
     reasons stated above, the court concludes that Moore is not
28

                                            -14-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 14 of
                                              16
 1   culpable under the seventh cause of action as set forth in the

 2   complaint or under any of the other last-minute theories cobbled

 3   together at the beginning of trial.

 4         There may have been other strategies or options that might

 5   have been attempted.        The actual theory of the complaint as pled

 6   and the proof that followed, does not give rise to professional

 7   liability or legal malpractice by Moore or Roosevelt Law Center

 8   PC.   Regardless of any second guessing or criticisms that may

 9   have been expressed by McIntosh’s current counsel or even the

10   observations of the court questioning less-than-professional

11   conduct by Moore at times, Moore is entitled to judgment, which

12   is being issued concurrently with this Memorandum Decision.

13                        **END OF MEMORANDUM DECISION**

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -15-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 15 of
                                              16
                                  COURT SERVICE LIST
 1
 2   ECF Recipients

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -16-

     Case: 19-01033   Doc# 102   Filed: 04/01/21   Entered: 04/01/21 14:17:54   Page 16 of
                                              16
